Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
This action is in response to the amendment filed 3/02/2022. 

Examiner’s Amendment-Claims
2. 	The following Examiner's amendments have been authorized in a telephone interview with Applicant's representative, Dr. Hayan Yoon at 650 335-7908 on 5/26/2022.

In Claim 1, the phrase “a second polynucleotide that has the sequence of SEQ ID NO: 6 or SEQ ID NO: 7;” is replaced with “a second polynucleotide that is the sequence of SEQ ID NO: 6 or SEQ ID NO: 7;”.

In Claim 72, the phrase “a fourth polynucleotide that has the sequence of SEQ ID NO: 8;” is replaced with “a fourth polynucleotide that is the sequence of SEQ ID NO: 8;”.

Information Disclosure Statement
3. 	Applicant has filed Information Disclosure Statements on 3/02/2022, 3/18/2022, 5/02/2022 that have been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 


4. 	The following is an Examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest the IGF-1 encoding DNA constructs as claimed. 
Specifically, Claim 1 is directed to a DNA construct that comprises the coding region for exon 1, exon 3, and exon 4 of human IGF-1 (i.e., SEQ ID NO:1), followed by a fragment of intron 4 of the human IGF-1 gene that consists of either the 375 nucleotide sequence of SEQ ID NO: 6 or the 300 nucleotide sequence of SEQ ID NO:7. SEQ ID NO:6 or SEQ ID NO:7 are free of the prior art and represent novel fragments of the approximated 1.5 kb region of intron 4. 
Similarly, Claim 74 is directed to a DNA construct that comprises the coding region for exon 1, exon 3, and exon 4 of human IGF-1 (i.e., SEQ ID NO:1), followed by intron 4 of the human IGF-1 gene (i.e., SEQ ID NO:2), followed by the coding region for exon 5/6-1 (i.e., SEQ ID NO:3), followed by a fragment of intron 5 that consists of the 21 nucleotide sequence of SEQ ID NO:8.  SEQ ID NO:8 is free of the prior art and represent novel fragment of the approximated 15 kb region of intron 5.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5. 	Claims 1, 4-6, 8, 11, 16 and 68-75 are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARTHUR S LEONARD/Examiner, Art Unit 1633